Campbell, C. J".,
delivered the opinion of the court.
Tried by the ordinance under which the appellant’s counsel says the affidavit was made and the conviction had, the affidavit is bad, and tested by the ordinance relied on by the counsel of the appellee to'sustain the conviction, the affidavit is not good, and the motion to quash should have been sustained. The thing mentioned in the affidavit (“barrels”) is not charged to have been placed upon the sidewalk by the defendant, and therefore the offense denounced by the twenty-sixth clause, page 44, of the charter and ordinances of Green-ville is not charged; and barrels are neither “ straw, chips, dirt, shells, tin cans, iron hoops, swill, nails, iron, glass, fruit peelings, melon rinds, shavings, rags, hair, or such rubbish,” although they might contain such things, or have iron hoops *899around them, and nails in their make-up, and therefore the affidavit does not charge a violation of the fortieth subdivision on page 45 of the charter and ordinances. We assume that these are the only provisions of the ordinances applicable, as no other is invoked by either party.
Reversed, and remanded for further proceedings in accordance 'with lato.